DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Patent (JP 10-288102) in view of Illingworth et al (2003/0167741 A1).
Regarding to claim 1, the Japanese reference discloses an air cleaner (2, 4) comprising: a body (5) having a top part (4) and lower part (2); an intake part configured to take air (1 in Fig. 1) into the body (5); an exhaust pipe (6 in Figs. 2 & 6) configured to exhaust the air from the body (5); a mounting section (unlabeled in Figs. 2 & 6) configured to mount an air flow meter (7 in Figs. 2 & 6) to the exhaust pipe (6); and a rib (8 in Fig. 2) disposed on an inner surface of the body (5) and extending toward the exhaust pipe (6).  Claim 1 differs from the disclosure of the Japanese reference in that the air cleaner further comprises a straightening element disposed on an inner surface of the exhaust pipe.  Illingworth et al discloses a dust collector (300 in Fig. 3) comprising flow straightening elements (not shown) on an inner surface of the exhaust pipe so that the cleaned fluid flow (see 308 in Fig. 3) exiting the system may be implemented downstream (see paragraph 0047).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide flow straightening elements as taught by Illingworth et al in the air cleaner of the Japanese reference so that the flow straightening element would effectively eliminate the rotational components of fluid flow (paragraph 0047).
Regarding to claim 2, the Japanese reference shows only one rib (8 in Fig.2) rather than a plurality of ribs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of ribs instead of just one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding to claims 3 and 4 calling for the straightening element located at different locations in relative to the rib, such as to face the rib or on the same side of the rib, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the straightening element at different locations in relative to the rib, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
9.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further discloses a filter element disposed in the body, wherein the body has a wall where the exhaust pipe is located, a distance specifically between an inner surface of the wall of the body and an upstream end of the exhaust pipe in a flow of the air is specifically defined as a distance DL, a distance between the filter element and the upstream end of the exhaust pipe is specifically defined as a distance DH, wherein the distance DL and the distance DH satisfy a relationship of (DL2/DH) greater or equal 400.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 14, 2022